 



Exhibit 10.5
THIRTEENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
     THIS THIRTEENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT dated as of
April 1, 2005 (“Amendment”), is between FIRST OAK BROOK BANCSHARES, INC., a
Delaware corporation (the “Company”), having an address of 1400 West 16th
Street, Oak Brook, Illinois 60523, and LASALLE BANK NATIONAL ASSOCIATION, a
national banking association (the “Bank”), having an address of 135 South
LaSalle Street, Chicago, Illinois 60603.
R E C I T A L S:
     WHEREAS, the parties have previously entered into, among other things, a
Revolving Credit Agreement dated as of December 1, 1991, as amended from time to
time and most recently by a Twelfth Amendment to Revolving Credit Agreement
dated as of April 1, 2004 (collectively, the “Agreement”), evidenced by that
certain Extension Revolving Note dated as of April 1, 2004 in the principal
amount of Fifteen Million Dollars ($15,000,000); and
     WHEREAS, at the present time the Company requests and the Bank is agreeable
to amending the Agreement pursuant to the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements hereinafter set forth, it is agreed by the parties hereto as follows:
A G R E E M E N T S:
1. RECITALS. The foregoing Recitals are hereby made a part of this Amendment.
2. DEFINITIONS. All capitalized terms used herein without definition shall have
the respective meanings set forth in the Agreement.
3. AMENDMENTS TO AGREEMENT.
     3.1. Maturity Date. Section 1 of the Agreement is hereby amended by
changing the maturity date of the Bank’s commitment for the Revolving Credit
Loan to be “April 1, 2006.”
     3.2. Revolving Note. All references in the Agreement to the term “Revolving
Note” shall be deemed to be references to the Extension Revolving Note of even
date herewith in the form of Exhibit A attached hereto and made a part hereof.
4. REPRESENTATIONS AND WARRANTIES. To induce the Bank to enter into this
Amendment, the Company warrants that:
     4.1. Authorization. The Company is duly authorized to execute and deliver
this Amendment and is and will continue to be duly authorized to borrow monies
under the Agreement, as amended hereby, and to perform its obligations under the
Agreement, as amended hereby. No consent of any public authority or regulatory
body or any other person or entity is required as a condition to the validity or
enforceability of this Amendment.

44



--------------------------------------------------------------------------------



 



     4.2. No Conflicts. The execution and delivery of this Amendment and the
performance by the Company of its obligations under the Agreement, as amended
hereby, do not and will not conflict with any provision of law or of the charter
or by-laws of the Company or of any agreement binding upon the Company.
     4.3. Validity and Binding Effect. The Agreement, as amended hereby, is a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies.
     4.4. Compliance with Agreement. The representations and warranties set
forth in Section 6 of the Agreement, as amended hereby, are true and correct
with the same effect as if such representations and warranties had been made on
the date hereof, with the exception that all references to the financial
statements shall mean the financial statements most recently delivered to the
Bank and except for such changes as are specifically permitted under the
Agreement. In addition, the Borrower has complied with and is in compliance with
all of the covenants set forth in the Agreement.
     4.5. No Event of Default. As of the date hereof, no Event of Default under
Section 9 of the Agreement, as amended hereby, or event or condition which, with
the giving of notice or the passage of time, or both, would constitute an Event
of Default, has occurred or is continuing.
5. CONDITIONS PRECEDENT. This Amendment shall become effective as of the date
above first written after receipt by the Bank of the following documents:
     (a) This Amendment duly executed by the Company;
     (b) An Extension Revolving Note, executed by the Company and made payable
to the order of the Bank, substantially in the form of Exhibit A attached
hereto; and
     (c) Such other documents and/or opinions of counsel as the Bank may
request.
6. GENERAL.
     6.1. Governing Law; Severability. This Amendment shall be construed in
accordance with and governed by the laws of the State of Illinois. Wherever
possible each provision of the Agreement and this Amendment shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of the Agreement and this Amendment shall be prohibited by or invalid
under such law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of the Agreement and this Amendment.
     6.2. Successors and Assigns. This Amendment shall be binding upon the
Company and the Bank and their respective successors and assigns, and shall
inure to the benefit of the Company and the Bank and the successors and assigns
of the Bank.
     6.3. Continuing Force and Effect of Agreement. Except as specifically
modified or amended hereby, the Agreement shall remain in full force and effect
and is hereby ratified and confirmed in all respects.
     6.4. References to Loan Agreement. Each reference in the Agreement to “this
Agreement”, “hereunder”, “hereof”, or words of like import, and each reference
to the Agreement in any and all instruments or documents delivered in connection
therewith, shall be deemed to refer to the Agreement as amended hereby.

45



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Thirteenth
Amendment to Revolving Credit Agreement as of the date first above written.
FIRST OAK BROOK BANCSHARES, INC., a Delaware corporation

         
 
  By:   /s/ ROSEMARIE BOUMAN
 
       
 
  Its:   Vice President and Chief Financial Officer
 
       

LASALLE BANK NATIONAL ASSOCIATION, a national banking association

         
 
  By:   /s/ JEFF BACHLER
 
       
 
  Its:   Vice President
 
       

EXHIBIT A
EXTENSION REVOLVING NOTE

$15,000,000   Dated as of April 1, 2005
Due: April 1, 2006

     FIRST OAK BROOK BANCSHARES, INC., a Delaware corporation (the “Maker), for
value received, promises to pay to the order of LASALLE BANK NATIONAL
ASSOCIATION, a national banking association (the “Bank”), the lesser of: the
principal sum of Fifteen Million Dollars ($15,000,000), or the aggregate unpaid
principal amount outstanding under that certain Revolving Credit Agreement dated
December 1, 1991 between the Maker and the Bank, as amended from time to time
and most recently by that certain Thirteenth Amendment to Revolving Credit
Agreement of even date herewith (collectively, the “Loan Agreement”), made
available by the Bank to the Maker at the maturity or maturities and in the
amount or amounts as stated on the records of the Bank together with interest
(computed on actual days elapsed on the basis of a 360-day year) on any and all
principal amounts outstanding hereunder from time to time from the date hereof
until maturity. Interest shall be payable at the Maker’s option at the rates and
times set forth in the Loan Agreement. In no event shall any principal amount
have a maturity later that April 1, 2006.
     This Note shall be available for direct advances and for Bankers’
Acceptances.
     Principal and interest shall be paid to the Bank at its office at 135 South
LaSalle Street, Chicago, Illinois, or at such other place as the holder of this
Note may designate in writing to the undersigned. This Note may be prepaid in
whole or in part as provided for in the Loan Agreement.
     This Note evidences indebtedness incurred under the Loan Agreement (and if
amended, under all amendments thereto) to which reference is hereby made for a
statement of the terms and conditions under which the due date of the Note or
any payment thereon may be accelerated. The holder of this Note is entitled to
all of the benefits and security provided for in said Loan Agreement.

46



--------------------------------------------------------------------------------



 



     The undersigned agrees that in any action or proceeding instituted to
collect or enforce collection of this Note, the amount endorsed by the Bank on
the reverse side of this Note shall be prima facie evidence of the unpaid
principal balance of this Note.
     This Note is in substitution for, but not in repayment of, that certain
Extension Revolving Note dated April 1, 2004 in the amount of $15,000,000,
executed by the Maker in favor of the Bank, and does not constitute a novation
therefor.
FIRST OAK BROOK BANCSHARES, INC., a Delaware corporation

         
 
  By:   /s/ ROSEMARIE BOUMAN
 
       
 
  Its:   Vice President and Chief Financial Officer
 
       

47